DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 27th, 2022 has been entered.  Claims 1-29 remain pending in the application. The Examiner acknowledges the Applicant’s amendments to the limitations in independent claims 1, 13, 15, and 21 in an effort to overcome the previous objections, 35 USC § 112 rejections, 35 USC § 102 rejections, and 35 USC § 103 rejections previously set forth in the Non-Final Office Action, mailed October 1st, 2021.  The Applicant’s amendments to the claims have overcome the previous objections rejections set forth for claims 1-29.
Response to Arguments
The Applicant’s arguments on Page 7, filed January 27th, 2022, with respect to Remarks pertaining to “Response to Claim Objections” have been fully considered and are persuasive.  The previous claim objections have been withdrawn.
The Applicant’s arguments on Page 7, filed January 27th, 2022, with respect to Remarks pertaining to “Response to 35 U.S.C. § 112 Rejection” have been fully considered and are persuasive.  The previous 35 U.S.C. § 112 rejections have been withdrawn.
The Applicant’s arguments on Page 7, filed January 27th, 2022, with respect to Remarks pertaining to “Double Patenting” have been fully considered.  On Page 6 of the Non-Final Office Action, mailed October 1st, 2021, Examiner explained a correlation between “a signal being representative of the orientation” in the instant application and “a signal representative of the position” in a related patent from the same inventor, where these were perceived as analogous under BRI in the context of how each signal was derived.  However, the amendment distinguishes between the nature of the 
The Applicant’s arguments on Pages 8-10, filed January 27th, 2022, with respect to Remarks pertaining to “Response to 35 U.S.C. § 102 and 103 Rejection” have been fully considered and are persuasive.  However, the arguments are moot because there are new grounds of rejection that do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, due to the Applicant’s amendments to the base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-29 are rejected under 35 U.S.C. 103 as being unpatentable over Woods_2 et al. (US 2014/0058636; hereinafter Woods_2; a publication of US Patent No. 9,073,739) in view of Taylor et al. (US 2015/0176253; hereinafter Taylor).
Regarding claim 1, Woods_2 discloses:
A controller for use with a machine comprising a machine body, (para. [0009]) and a load handling apparatus coupled to the machine body and moveable by a movement actuator with respect to the machine body, (para. [0009]) wherein the controller is configured to receive a signal representative of an orientation of the load handling apparatus with respect to a reference orientation … and a signal representative of a moment of tilt of the machine, (Para. [0009]; Para. [0046]-[0048]; and para. [0051]-[0052]: The term “position” is interchangeable with “orientation” or “angle”, and orientation is effectively a position, as evidenced by a position sensor that sends a signal representative of what is labeled as either “position”, “orientation”, or “angle” of the load handling apparatus.  Additionally, the position/orientation signal of the load handling apparatus being derived “with respect to the machine body” is equivalent to deriving it “with respect to a reference orientation”.) wherein the controller is further configured to issue a signal for use by an element of the machine (para. [0009]) including the movement actuator, (para. [0010]) which in response to the signal issued by the controller, is configured to restrict or substantially prevent a movement of the load handling apparatus (para. [0010]) when a value of the signal representative of the moment of tilt reaches a threshold value, (para. [0009]) the threshold value being dependent on the signal representative of the orientation of the load handling apparatus with respect to the reference orientation.  (para. [0009]; para. [0046]-[0048]; and para. [0051]-[0052]: The language is equivalent for the same reasons as above.)
Woods_2 does not disclose:
… receive a signal representative of an orientation of the load handling apparatus with respect to a reference orientation, wherein the reference orientation is an absolute orientation that is configured to be fixed in space irrespective of the orientation of the machine itself, …
Taylor, in the same field of endeavor, teaches:
… wherein the reference orientation is an absolute orientation that is configured to be fixed in space irrespective of the orientation of the machine itself, and a signal representative of a … tilt of the machine … restrict or substantially prevent a movement … when a value of the signal representative of the … tilt reaches a threshold value … (Fig. 2; Fig. 5; para. [0019]; para. [0026]; para. [0034]-[0037]; and para. [0065]: Reference “tipping planes” (76, 82, and 85) are determined with respect to a level/flat/horizontal ground plane that a work machine is traveling on.  While the planes are located according to vehicle location, they do not depend on the vehicle orientation.  These planes are oriented vertically despite vehicle orientation.  Fig. 2 and Fig. 7 tipping lines have the same orientation despite the vehicle tilt with respect to a horizontal plane.  Further, a center of gravity of the vehicle is influenced by a load arm position and load being carried and the vehicle angle in relationship to the horizontal plane.  The center of gravity, effectively representing tilt and normalized vehicle orientation within an overall parameter, is compared to the “tipping planes” as thresholds to determine is a vehicle is at risk to tip, and corrective control measures are taken (para. [0065]).)
receive a signal representative of an orientation of the load handling apparatus with respect to a reference orientation, the a signal representative of a moment of tilt of the machine, and the wherein the controller is further configured to issue a signal for use by an element of the machine including the movement actuator, which in response to the signal issued by the controller, is configured to restrict or substantially prevent a movement of the load handling apparatus when a value of the signal representative of the moment of tilt reaches a threshold value, the threshold value being dependent on the signal representative of the orientation of the load handling apparatus with respect to the reference orientation of Woods_2 with the wherein the reference orientation is an absolute orientation that is configured to be fixed in space irrespective of the orientation of the machine itself of Taylor for the benefit of preventing tipping for a work vehicle with an extended loading handling arm, where a center of gravity that is calculated from an angle of inclination is able to be compared to a fixed reference plane apart from vehicle orientation, according to Taylor, as a means to prevent vehicle tipping form occurring.  (Taylor: para. [0003]; para. [0006]; para. [0019]; and para. [0032]: Determining a reference plane independent of a work vehicle itself, and using this reference plane to compare to the vehicle center of gravity derived from an angle of inclination and other vehicle parameters, allows for preventative measures to be taken against the vehicle tipping.)  One of ordinary skill in the art would have been aware at the time of the invention that comparison of a work vehicle orientation and/or parts of the vehicle to an absolute reference orientation (i.e. an absolute reference plane) could be utilized in the context of preventing a vehicle from tipping.
Regarding claim 2, Woods_2 in view of Taylor discloses or teaches:
The controller according to claim 1, wherein the element of the machine includes an indicator of the machine which, in response to the signal issued by the controller, is configured to display and/or sound a warning.  (Woods_2: para. [0011])
Regarding claim 3, Woods_2 in view of Taylor discloses or teaches:
The controller according to claim 1, wherein the controller is further configured to receive a signal representative of whether one or more stabilizers of the machine are deployed, and the threshold value is further dependent on the signal representative of whether one or more of the stabilizers of the machine are deployed.  (Woods_2: para. [0012])
Regarding claim 4, Woods_2 in view of Taylor discloses or teaches:
The controller according to claim 1, wherein the signal representative of the orientation of the load handling apparatus is a signal representative of an angle of the load handling apparatus with respect to the reference orientation.  (Woods_2: para. [0013]; para. [0046]-[0048]; and para. [0051]-[0052]: The language is equivalent for the same reasons as above, and an angle of the load handling apparatus is specifically determined as a type of orientation (para. [0051]).)
Regarding claim 5, Woods_2 in view of Taylor discloses or teaches:
The controller according to claim 1 wherein the threshold value has a first threshold value corresponding to a first orientation of the load handling apparatus with respect to the reference orientation and the threshold value has a second threshold value corresponding to a second orientation of the load handling apparatus with respect to the reference orientation, (Woods_2: para. [0015]; para. [0046]-[0048]; and para. [0051]-[0052]: The language is equivalent for the same reasons as above.) the first threshold value being less than the second threshold value and the first orientation being lower than the second orientation.  (Woods_2: Figure 7; para. [0062]; and para. [0064]) 
Regarding claim 6, Woods_2 in view of Taylor discloses or teaches:
The controller according to claim 1, wherein the signal representative of the moment of tilt of the machine is a signal representative of the load on an axle of the machine.  (Woods_2: para. [0014])
Regarding claim 7, Woods_2 in view of Taylor discloses or teaches:
The controller according to claim 1, wherein the threshold value includes a first threshold value associated with one or more predetermined orientations of the load handling 2232460/54894apparatus and a second threshold value associated with one or more other predetermined orientations of a load handling apparatus.  (Woods_2: Figure 7; para. [0015]; para. [0046]-[0048]; and para. [0051]-[0052]: The language is equivalent for the same reasons as above.)
Regarding claim 8, Woods_2 in view of Taylor discloses or teaches:
The controller according to claim 7, wherein the threshold value is proportional or substantially proportional to the signal representative of the orientation of the load handling apparatus over a range of orientations of the load handling apparatus.  (Woods_2: Figure 4; Figure 5; para. [0016]; para. [0046]-[0048]; and para. [0051]-[0052]: The language is equivalent for the same reasons as above.)
Regarding claim 9, Woods_2 in view of Taylor discloses or teaches:
The controller according to claim 8, wherein the range of orientations of the load handling apparatus is between a first and a second orientation of the load handling apparatus, and at least one different threshold value is used when a position of the load handling apparatus is outside of the range.  (Woods_2: Figure 7; para. [0017]; para. [0046]-[0048]; and para. [0051]-[0052]: The language is equivalent for the same reasons as above.)
Regarding claim 11, Woods_2 in view of Taylor discloses or teaches:
The controller according to claim 1, further configured to receive a signal representative of a position of the load handling apparatus relative to the machine body.  (Woods_2: para. [0046]-[0047])
Regarding claim 12, Woods_2 in view of Taylor discloses or teaches:
The controller according to claim 11, wherein the controller is configured to issue a signal to set an interlock based on the position of the load handling apparatus relative to the machine body.  (Woods_2: para. [0056]-[0062]: Setting an "interlock" relative to the machine body is equivalent to electronically restricting movement, based on arm orientation relative to the machine body.)
Regarding claim 13, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Woods_2 in view of Taylor further discloses or teaches:
A control system for use with a machine comprising a machine body … (Woods_2: Figure 2, elements 13-16; para. [0052]; para. [0069]; para. [0078]: Elements 13-16 of Figure 2 amount to a control system in the form of a controller, sensors providing inputs, and a movement restrictor.)
Regarding claim 14, Woods_2 discloses:
The control system according to claim 13, and further comprising an … orientation sensor configured to send a signal representative of the orientation of the load handling apparatus with respect to the reference orientation.  (para. [0047]-[0048]; and para. [0051]-[0052]:  The orientation or angle of a load handling apparatus relative to a reference orientation, which includes the longitudinal axis of the machine body, is determined using sensors, which issue a signal to a controller.)
Woods_2 does not disclose:
… and further comprising an absolute orientation sensor configured to send a signal representative of the orientation of the load handling apparatus with respect to the reference orientation.  
Taylor, in the same field of endeavor, teaches:
… and further comprising an absolute orientation sensor configured to send a signal representative of the orientation … (para. [0019]; para. [0050]; Fig. 18; and para. [0118]: Using an accelerometer, the incline of the vehicle is measure with respect to a horizontal ground plane. This 
The same motivation as described in claim 1 above for combining Woods_2 with Taylor applies to claim 14, with the additional rationale that the sensor type taught by Taylor facilitates the acquisition of vehicle inclination, which is a necessary value for calculating the center of gravity of the vehicle as a value representing the tilt.
Regarding claim 15, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Woods_2 in view of Taylor further discloses or teaches:
A machine comprising … (Woods_2: Figure 1, element 1; para. [0033]-[0034])
Regarding claim 16, Woods_2 in view of Taylor discloses or teaches:
The machine according to claim 15 wherein the load handling apparatus comprises a lifting arm, the lifting arm being at least pivotable with respect to the machine body. (Woods_2: para. [0036]; and para. [0038])
Regarding claim 17, Woods_2 in view of Taylor discloses or teaches:
The machine according to claim 16 wherein the lifting arm is pivotable about a substantially transverse axis of the machine and the lifting arm extends substantially parallel to a longitudinal axis of the machine.  (Woods_2: Figure 1; para. [0037]-[0039]; and para. [0047]: The lifting arm pivots about pivot point “B”, which is a point at which the lifting arm moves between a substantially transverse axis and a horizontal/longitudinal axis of the machine, so the lifting arm is pivotable about both axis.  At least when the lifting arm is oriented in a position parallel with the longitudinal axis of the machine, the lifting arm extends substantially parallel to a longitudinal axis of the machine.)
claim 18, Woods_2 in view of Taylor discloses or teaches:
The machine according to claim 16 wherein the lifting arm is pivotable about a location between a longitudinal mid-point of the machine body and a rear of the machine body. (Woods_2: Figure 1; and para. [0038]: The lifting arm pivots about pivot point “B”, which is located between a longitudinal mid-point of the machine body and a rear of the machine body.)
Regarding claim 19, Woods_2 in view of Taylor discloses or teaches:
The machine according to claim 16 wherein a load handling implement is mountable to the lifting arm forward of the machine body.  (Woods_2: Figure 1, element 11; and para. [0040]: The lifting element is mounted to the lifting arm and is forward of the machine body.)
Regarding claim 20, Woods_2 in view of Taylor discloses or teaches:
The machine according to claim 15 wherein the machine further comprises a ground engaging propulsion structure to permit movement thereof over a ground surface.  (Woods_2: Figure 1; para. [0034])
Regarding claim 21, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Woods_2 in view of Taylor further discloses or teaches:
A method of controlling a machine comprising a machine body … (Woods_2: para. [0019])
Regarding claim 22, the claim recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding claim 23, the claim recites analogous limitations to claim 3 above and is therefore rejected on the same premise.
Regarding claim 24, the claim recites analogous limitations to the combination of claims 4 and 16 above and is therefore rejected on the same premise. 
claim 25, the claim recites analogous limitations to claim 6 above and is therefore rejected on the same premise.
Regarding claim 26, the claim recites analogous limitations to claim 7 above and is therefore rejected on the same premise.
Regarding claim 27, the claim recites analogous limitations to claim 8 above and is therefore rejected on the same premise.
Regarding claim 28, the claim recites analogous limitations to claim 9 above and is therefore rejected on the same premise.
Regarding claim 29, Woods_2 discloses:
The method according to claim 21, … wherein the machine body is positioned … with respect to level ground. (Figure 1: The machine body is position parallel with respect to level ground.)
Woods_2 does not disclose:
… wherein the machine body is positioned on an incline with respect to level ground.
Taylor, in the same field of endeavor, teaches:
… wherein the machine body is positioned on an incline with respect to level ground. (Fig. 2; Fig. 7; para. [0035]; and para. [0050]: Reference tipping planes and vehicle center of gravity in relationship to the planes are determined regardless of and inclined driving service.  However, when the vehicle is on an incline, the incline is determined according to level ground and gravity, which then affects the center of gravity and the tipping determination.)
The same motivation as described in claim 1 above for combining Woods_2 with Taylor applies to claim 29, since the method of determining whether a vehicle is at a tipping point are performed whether the machine sits level or on an incline with the ground.  The method is shown to be able to be used in either case, and so may be desired by one of ordinary skill in the art in the case of an inclined vehicle.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Neither Woods_2 nor Taylor disclose or teach the following limitations:
“… wherein the reference orientation is gravity or a horizontal level.” as recited in claim 10 of the application. 
Woods_2 discloses a plane relative to machine orientation as a reference orientation.  However, Woods_2 does not disclose a determination of a reference orientation without considering the machine itself, nor does Wood_2 disclose any such orientation that is equivalent to a gravity vector or a horizontal level, such as a level plane with respect to gravity.
Taylor teaches a vertical reference orientation that is not derived from vehicle orientation but rather is derived through reference to a flat driving surface (Fig. 2) or else a theoretical plane that would be aligned with a flat driving surface (Fig. 7). However, Taylor does not clearly or specifically teach that the planes are determined as gravity vectors or that they are orientated such that they are parallel to the local gravity vector.  Also, since the reference planes are vertical planes, these tipping planes are not horizontal level orientations.
Bonnet et al. (US 2019/0033158; hereinafter Bonnet; already of record), as previously cited art for this claim, no longer is applicable due to the amended definition of the reference orientation.  Bonnet, as per Applicant’s arguments, does utilize vehicle orientation in determining a normalized horizontal reference orientation in consideration of gravity.  Since there reference does not teach the reference plane independent of vehicle orientation, the calculation of the plane according to gravity becomes moot and does not read on the continued limitations of base claim 1.
.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/M.B./Examiner, Art Unit 3663       

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/2/2022 a